UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 16, 2011 CYBERMESH INTERNATIONAL CORP. (Exact name of registrant as specified in its charter) Nevada 000-52207 98-0512139 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.)    2517 Indian Farm Lane NW Albuquerque, NM 87107 (Address of principal executive offices and Zip Code) 505-359-5002 Registrant's telephone number, including area code #200-245 East Liberty Street Reno, NV 89501 (888) 597-8899 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:    oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)   oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) ITEM 1.01. ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On August 16, 2011, the Registrant and ContentX Technologies, LLC, a California limited liability company (“ContentX”) entered into an amendment (“Amendment”) to a certain Joint Venture Agreement (“Agreement”) between the parties.Pursuant to the terms of the Amendment, (i)Registrant has reduced its capital contribution from $1,000,000 to $500,000 for the joint venture; (ii) the 2,1776,753 shares of Registrant common stock to be issued to ContentX pursuant to the Agreement are canceled; and (iii) Registrant shall issue to ContentX on August 19, 2011 a warrant to purchase 5,000,000 shares of Registrant common stock at a price per share of $0.001. The foregoing description of the Amendment is qualified in its entirety by reference to the full text of the Agreement which is filed as Exhibit 10 hereto. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibit 10Amended Joint Venture Agreement dated August 16, 2011 between Registrant and ContentX Technologies, LLC. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 22, 2011. CYBERMESH INTERNATIONAL CORP /s/ John Samuel Porter John Samuel Porter President
